Opinion filed December 2, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00214-CV
                                         __________

                     IN THE INTEREST OF B.J.R.T., A CHILD


                           On Appeal from the 70th District Court

                                       Ector County, Texas

                                 Trial Court Cause No. A-125,918


                           MEMORANDUM                  OPINION
       Appellant has filed in this court a motion to dismiss his appeal. Appellant states that the
parties have come to an agreement and that he no longer desires to pursue the appeal. The
motion is granted, and the appeal is dismissed.


                                                            PER CURIAM


December 2, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.